Title: To George Washington from Lund Washington, 24 December 1777
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Dembr 24th 1777

Yours of the 11th Inst. is come to hand—I am Sorry Howe has manag’d so as to escape a Drubg. this Campaign I fully expected he woud get one—Your Army we are told are going into Winter Quarters, but whether that will be a means of giveg us the pleasure of your Company at Mount Vernon or not, this winter, we here cannot tell. I wish it may. It gives me Real concern and uneasiness, that we are makeg nothing—all our Wheat destroyd, our Mill Idle, and but a short Crop of Corn, Morrise’s Field the greatest part of which, is swamp, drown’d, so that it brought no Corn, consequently he made not more than half a Crop 297 Barrels only—at the Ferry—it being a Stiff hard soil, and when once wet does not soon get dry especially when it is raing 2 or three days in a Week. We coud not Plow it at all, for I coud not ride

through the Field without mireg my Horse, however it was attempt’d very often to the injury of the Horses but no advantage to the Corn—we coud only keep the people chopg the grass—here we expected to make a great crop of Corn—we tended the large Field upon the Creeck and joing Frenches, the Plows belonging to the Mill plantation were aded to those belonging to the place (haveg no Use for them at the Mill) in the fore part of the year I made no doubt of makeg 600 Barrels of Corn there, whereas we make but little more than two of sound Corn—in the Neck we make 919—& in the meadow at the Mill 40—out of these different Crops, after payg oversrs Fatg Hogs Beef &c.—we shall not have more than 400 Barrels for Sale if so much—you Sir may think (as every one wou’d) that in your absence we live at a less expence than when you are at home but it is the reverse, it is seldom that this House is without Company—our stable always Full of Horses—(I forgot to mention the Corn at Muddy Hole our Crop there, good as ever the Land produces 385 Barrels) Custis keeps seven here Mrs Washingtons Charriot five, seven Mares, the young Horse that I cut in the Fall (which I fear will never make more than a waggon Horse) the Waggon Horses, and my one, makeg in the whole 24—these added to the Visitors Horses consume no small Quantity of Corn—the Four Dray Mares are with Foal by Mr Brents Horse the little Bay mare you sent here by Mr Mercer I put to him, but I fear she is not with Foal.
I am told in Massachusets they made several Hundred Hogsheads of Rum, Sugar, and Molasses out of the Iindian Corn stocks, if they make it, surely we may, and if I was sure it coud be done, to so great advantage as we are told it may, it woud be much better for us to attempt it than to endeavour to make Tobacco, under the disadvantages that we shall, your advise upon this head I shoud be glad of A Hhd of Rum is worth more than one of Tobacco—it is said an Acre of Corn, will make a Hhd in Tobacco, I am sure it will not make a Hhd, therefore (if Report is true) we coud make more Hhds of Rum than we can Hhds of Tobacco—The apperatus Necessary for Manufactoring the Corn is not more or so much as is necessary for Tobacco—these requires no Houses, for one thing. In short I am really uneasy that we shoud have no Crop that will bring Money, and for the year to come am anxious to Fix upon something that will be profitable. All well with us—and am dr Sir your Faithful & Humbl. Servt

Lund Washington

